ORDER IMPOSING BAR DISCIPLINE
Upon consideration of: 1) the Bar complaint, 2) the answer thereto, 3) the proposed stipulations and conclusions with agreed recommendation for discipline, 4) the complainant’s brief-in-chief, 5) the waivers of response and reply briefs, 6) the transcript of the January 15, 1988 proceedings before the Professional Responsibility Tribunal’s trial panel and 7) the application for costs,
the court hereby approves and adopts the findings, conclusions, interparty agreements and stipulations entered before the Professional Responsibility Tribunal’s trial panel, dated January 15, 1988 and filed herein January 20, 1988.
THE RESPONDENT-LAWYER’S LICENSE TO PRACTICE LAW IN THE STATE OF OKLAHOMA IS ACCORDINGLY SUSPENDED FOR A PERIOD OF ONE YEAR, WHICH SHALL BEGIN MARCH 15, 1988 AND RUN THROUGH MARCH 15, 1989, AND THE COSTS OF THIS PROCEEDING IN THE AMOUNT OF $992.66 STAND TAXED AGAINST THE RESPONDENT WITH DIRECTION THAT THE ENTIRE ASSESSMENT BE PAID NOT LATER THAN Sept. 16. 1988. *908Respondent shall not be reinstated unless the costs have been paid.
DOOLIN, C.J., and HARGRAVE, V.C.J., and HODGES, LAVENDER, OPALA, ALMA WILSON, KAUGER and SUMMERS, JJ., concur.